Name: Commission Delegated Directive 2014/14/EU of 18Ã October 2013 amending, for the purposes of adapting to technical progress, the Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for 3,5Ã mg mercury per lamp in single capped compact fluorescent lamps for general lighting purposes <Ã 30Ã W with a lifetime equal to or above 20000 Ã h Text with EEA relevance
 Type: Directive_DEL
 Subject Matter: iron, steel and other metal industries;  marketing;  technology and technical regulations;  electronics and electrical engineering
 Date Published: 2014-01-09

 9.1.2014 EN Official Journal of the European Union L 4/71 COMMISSION DELEGATED DIRECTIVE 2014/14/EU of 18 October 2013 amending, for the purposes of adapting to technical progress, the Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for 3,5 mg mercury per lamp in single capped compact fluorescent lamps for general lighting purposes < 30 W with a lifetime equal to or above 20 000 h (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of mercury in electrical and electronic equipment placed on the market. (2) Single capped compact fluorescent lamps for general lighting purposes < 30 W with a lifetime equal to or above 20 000 h need 3,5 mg mercury to avoid light output failures during the life of the product. Suitable substitutes do not exist at this time. (3) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by the last day of the sixth month after entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU the following point is inserted: 1(g) For general lighting purposes < 30 W with a lifetime equal or above 20 000 h: 3,5 mg Expires on 31 December 2017